internal_revenue_service number release date cc el ct-109620-00 bctownsend uiln date memorandum for chief criminal investigation from barry j finkelstein assistant chief_counsel criminal tax subject tax_evasion - interest and penalties this is to apprize you of a recent decision which appears to be the first criminal tax case to specifically hold albeit dicta that interest and penalties are not included within the meaning of the term tax_deficiency for purposes of violations see united_states v wright no u s app lexis 5th cir date copy attached while the import of this decision is debatable the court sets out a persuasive argument that the existence a tax_deficiency cannot be predicated on outstanding interest and penalties accordingly there must be some amount of tax due and owing in our view this novel decision should not affect the vast majority of evasion cases which generally involve substantial amounts of tax due and owing theoretically this decision could preclude an evasion charge in the rarest of cases i e where all the taxpayer had attempted to evade was outstanding interest and or penalties we are not aware of this situation ever arising we further note the service’s administrative procedures for applying payments for tax and additions to tax may preclude the possibility that a taxpayer could pay off the underlying tax in full and still have amounts of interest and or penalties due u s v wright in wright supra franklin wright had an outstanding tax_liability of dollar_figure not including penalties and interest for tax years and in he submitted an offer_in_compromise and began paying dollar_figure a month until date during the pendency of the offer_in_compromise wright and his wife with the assistance of their attorney and a friend purchased a new home in the name of the friend the wrights gave their friend dollar_figure in cash for the purchase of the house an amended offer_in_compromise was filed stating the wrights sold their home because they could not afford the payments and were now renting the new house this holding has no precedential value because it was not relied upon to dispose_of the issue of an actual tax_deficiency in the case see discussion below cc el ct-109620-00 was not listed in the amended offer the offer ultimately was rejected because wright failed to provide required additional information through seizures and voluntary payments wright paid about dollar_figure towards his tax_liability the wrights the attorney and the friend were convicted of conspiracy to defraud under u s c sec_371 wright was convicted for tax_evasion in violation of sec_7201 and the attorney was convicted for making false statements in violation of u s c sec_1001 on appeal to fifth circuit the defendants argued there was no underlying tax_deficiency to predicate the conspiracy and evasion convictions they contended wright only owed interest and penalties and had paid off the dollar_figure tax_liability the fifth circuit agreed that sec_7201 requires a tax_deficiency and that interest and penalties are excluded from a tax_liability for purposes of sec_7201 while sec_7201 does not define tax_deficiency the court relied on its definition elsewhere in the internal_revenue_code specifically the deficiency procedures set forth in sec_6211 define the term as the amount by which the tax exceeds the tax reported on the return plus the amounts previously assessed further sec_6601 expressly excludes interest from being treated as tax for purposes of deficiency procedures thus the determination of a tax_deficiency under these civil procedures do not recognize interest or penalties as part of the tax although the deficiency procedures are separate from the criminal liability provisions of the code the court refused to assume a broader meaning for a tax_deficiency under sec_7201 than under the deficiency proceedings provision - especially when sec_7201 attaches criminal liability to the debt owed the court also relied on the sentencing guidelines exclusion of interest and penalties in assessing the penalty for tax_evasion to bolster its interpretation that interest and penalties are not part of a tax_deficiency for purposes the fifth circuit was still able to uphold the convictions in this case the court concluded wright failed to prove he owed no tax although his total payments exceeded the tax owed the service collected a substantial portion of the payments through seizure the irs applied the seized amounts according to its normal procedure which is to first extinguish the taxpayer's total_tax interest and penalties for the earliest years owed since the seized amounts were not first applied to his tax_liability wright did have a tax_deficiency consequently the convictions were affirmed if you have any questions or comments please feel free to contact brian townsend on cc assistant regional_counsel ct attachment cc el ct-109620-00 united_states of america plaintiff-appellee versusfranklin y wright jr annette ryan wright also known as annette s wright alsoknown as annette kaufman wright robert e barger defendants-appellants no united_states court_of_appeals for the fifth circuit 211_f3d_233 u s app lexis u s taxcas cch pbig_number a f t r 2d ria date decided subsequent history as revised date rehearing denied date reported at u s app lexis certiorari denied date reported at u s lexi sec_6501 u s lexis prior history appeals from the united_states district_court for the western district of texas sa-97- cr-112-1 orlando l garcia us district judge disposition affirmed as to franklin wright and annette wright remanded for the re-sentencing of robert barger case summary procedural posture defendants appealed their convictions in the united_states district_court for the western district of texas of various tax evasion-related offenses defendant tax preparer also appealed his sentence on grounds that it was disproportionate to sentence given to primary taxpayer overview defendant husband and wife concealed assets with the advice of defendant attorney and tax adviser while purporting to follow plan to pay off tax deficiencies all three appealed convictions of tax_evasion and conspiracy the court held that while interest and penalties were not part of a tax_deficiency evasion of which was a crime under sec_7201 there was evidence that payments under the payment plan did not eliminate the whole deficiency this was the only arguable element of evidence used to find defendants guilty of tax_evasion crimes so their convictions were upheld however after an enhancement for special skills defendant attorney ended up with a more severe sentence than either taxpayer and record at sentencing indicated court did not know it could depart downward from guidelines to prevent an unjust discrepancy so the court remanded for resentencing of this defendant outcome the court affirmed all convictions as evidence was sufficient to convict of tax_evasion and conspiracy however evidence that court was unaware that it could depart downward from guidelines to prevent unfair sentencing discrepancy required remand for resentencing core terms sentence tax_deficiency departure evasion conspiracy to defraud discrepancy downward owed indictment enhancement conspiracy mortgage involvement special skill tax_liability down payment sentencing re-sentencing co-defendants seized depart insufficient evidence defrauding prong sufficient evidence to support criminal liability community_property specific notice crimes charged tax_evasion core concepts - criminal_law procedure criminal offenses fraud tax_fraud tax law federal tax_administration procedure audits investigations criminal procedure penalties irc secs the elements of sec_7201 the provision criminalizing the evasion of taxes include the existence of a tax_deficiency cc el ct-109620-00 criminal_law procedure criminal offenses fraud tax_fraud tax law federal tax_administration procedure audits investigations criminal procedure penalties irc secs tax law federal tax_administration procedure tax_liabilities credits interest irc secs while sec_7201 does not describe tax_deficiency it is defined at sec_6211 as the amount by which the tax exceeds the tax reported on the return plus the amounts previously assessed as a tax_deficiency sec_6601 specifically excludes interest from being treated as tax for purposes of deficiency procedures criminal_law procedure criminal offenses fraud tax_fraud criminal_law procedure sentencing sentencing guidelines tax law federal tax_administration procedure audits investigations criminal procedure penalties irc secs tax law federal tax_administration procedure tax_liabilities credits interest irc secs u s sentencing guidelines manual sec_2t1 and application notes exclude interest and penalties in assessing the penalty for tax_evasion criminal_law procedure criminal offenses fraud tax_fraud criminal_law procedure criminal offenses inchoate crimes conspiracy u s c s sec_371 prohibits the defrauding of the united_states not just the evasion of taxes criminal_law procedure criminal offenses fraud tax_fraud criminal_law procedure criminal offenses inchoate crimes conspiracy u s c s sec_371 has two prongs it prohibits a conspiracy to commit an offense against the united_states or one to defraud the united_states criminal_law procedure criminal offenses inchoate crimes conspiracy to establish a conspiracy under u s c s sec_371 the government must prove an agreement to commit a crime and an overt act committed by one of the conspirators in furtherance of the agreement criminal_law procedure criminal offenses fraud tax_fraud tax law federal tax_administration procedure audits investigations criminal procedure penalties irc secs a conviction under sec_7201 requires a showing of willfulness a tax_deficiency and an affirmative act constituting evasion criminal_law procedure criminal offenses fraud tax_fraud to establish a violation of u s c s sec_1001 the government must show a statement that is false and material and made knowingly and willfully criminal_law procedure sentencing sentencing guidelines downward departure factors should normally not be ruled out on a categorical basis courts may depart if the case is outside the heartland of u s sentencing guidelines manual criminal_law procedure sentencing sentencing guidelines criminal_law procedure sentencing appeals a united_states court_of_appeals may review a federal district court's refusal to grant a downward departure only if the district_court mistakenly concluded that the u s sentencing guidelines manual did not permit the departure counsel for united_states of america plaintiff - appellee joseph h gay jr assistant us attorney angela s raba us attorney's office san antonio tx for franklin y wright jr defendant - appellant reese l harrison jr oppenheimer blend harrison tate san antonio tx paul david barkhurst oppenheimer blend harrison tate san antonio tx for annette ryan wright defendant - appellant lucien b campbell philip j lynch federal public defender's office san antonio tx cc el ct-109620-00 for robert e barger defendant - appellant roy r barrera sr nicholas barrera san antonio tx judges before reynaldo g garza higginbotham and benavides circuit judges opinionby patrick e higginbotham opinion patrick e higginbotham circuit judge this appeal presents various challenges to the tax evasion-related convictions of franklin wright his wife annette wright and franklin’s attorney and tax preparer robert barger barger also appeals his sentence we reject the defendants’ legal challenges to the convictions and find that the evidence was sufficient to support each of the verdicts because it appears that the district_court believed it could not downward depart under the sentencing guidelines based on a discrepancy in sentences among the co-defendants we remand for the re-sentencing of barger i the charges against all of the defendants stem from tax deficiencies owed by franklin wright for and collection proceedings began in and the internal_revenue_service irs and franklin began a long period of negotiation in august barger submitted an offer_in_compromise to the irs and set up a dollar_figure-a-month payment plan for franklin which franklin followed until date although the offer was substantial the irs eventually rejected it because franklin failed to provide required additional information through seizures and voluntary payments however franklin eventually paid about dollar_figure toward his tax_liability of dollar_figure not including penalties and interest franklin and annette married in after franklin accumulated his deficiency the government charged annette with assisting franklin in hiding assets from the irs in date while the offer_in_compromise was pending annette decided to sell the home she had owned before her marriage to franklin and buy a new house annette claims that she was unable to secure financing for the home because of franklin’s tax problems she asked a friend caroline haggard to buy the home in haggard’s name and stated that she would assume the mortgage once the tax issues had been resolved haggard agreed to this arrangement franklin and annette brought her almost dollar_figure for the house in a bag containing dollar_figure bills franklin told haggard that the cash was money from his law practice haggard testified at trial that the wrights assured her that the taxes had been paid on the money but warned that she should avoid depositing the funds in the bank to avoid problems with the irs haggard decided to deposit the money anyway resulting in a report to the irs she called barger for advice and barger asked her why she had deposited the money when she had been told not to barger also participated in the home purchase in other ways he assisted haggard in gathering financial records in order to qualify for the mortgage drew up papers transferring the mortgage to annette and loaned franklin dollar_figure for the remainder of the down payment in date barger submitted an amendment to the offer_in_compromise stating that the wrights had sold their house because they could no longer make mortgage payments and were now renting the form did not list the new home as potential community_property the government indicted the wrights barger and haggard for conspiracy to defraud franklin for tax_evasion and barger for making false statements haggard also facing prosecution on unrelated medicaid fraud charges plead guilty to all charges and testified on behalf of the government a jury found all three of the others guilty n1 the district_court sentenced franklin to concurrent 12-month terms annette received five years’ probation so that she could care for the couple’s small children barger received concurrent month terms his sentence included a two-point enhancement for use of a special skill haggard attempted to withdraw her plea after the trial claiming that she was innocent of the tax charges her appeal proceeded separately and was rejected by a panel of this court at issue today are the appeals of the other three defendants n1 barger was acquitted on one of the counts of making cc el ct-109620-00 false statements ii all three defendants raise several legal challenges to the convictions first they claim that the convictions are improper because franklin had no underlying tax_deficiency franklin contends that he owed only interest and penalties and could not be prosecuted for evasion if no tax was owed the supreme court has held that the elements of internal_revenue_code i r c sec_7201 the provision criminalizing the evasion of taxes include the existence of a tax_deficiency n2 while sec_7201 does not describe tax_deficiency it is defined elsewhere in the irc as the amount by which the tax exceeds the tax reported on the return plus the amounts previously assessed as a tax_deficiency n3 the irc specifically excludes interest from being treated as tax for purposes of deficiency procedures n4 the sentencing guidelines also exclude interest and penalties in assessing the penalty for tax_evasion n5 although the deficiency procedures are separate from the criminal liability provisions we are persuaded that the definition of tax_liability excluding penalties and interest extends to sec_7201 we decline to assume a broader meaning for a tax_deficiency under sec_7201 than under the deficiency proceedings provision especially when sec_7201 attaches criminal liability to the debt owed the guidelines merely confirm our conclusion franklin fails to demonstrate however that he owed no tax during the alleged period of evasion although his total payments eventually exceeded his tax owed the irs collected a significant portion of the paid amounts through seizure the irs applied the seized amounts according to its normal procedure which is first to extinguish the taxpayer's total_tax interest and penalties for the earliest year owed n6 franklin cites no authority for the proposition that his requests as to how the irs should apply his voluntary payments must also have been honored as to the seized amounts n7 without having all of the seized amounts first applied to his tax_liability franklin continued to have a tax_deficiency n8 n6 see revrul_73_305 1973_2_cb_43 amended by revrul_79_284 1979_2_cb_83 n2 see 380_us_343 13_led_882 85_sct_1004 n3 see sec_6211 n4 see sec_6601 n5 see u s sentencing guidelines manual sec_2t1 app notes 73_f3d_1330 5th cir n7 we are unpersuaded that franklin had such a right under the due process clause of the constitution n8 even if successful this argument would affect only the sec_7201 conviction and not the convictions based on conspiracy under u s c sec_381 the latter provision prohibits the defrauding of the united_states not just the evasion of taxes the defendants also argue that the indictments under u s c sec_371 impermissibly varied from the proof presented at trial sec_371 has two prongs it prohibits a conspiracy to commit an offense against the cc el ct-109620-00 united_states or one to defraud the united_states the first prong refers to specific offenses criminalized elsewhere in the federal code the second stands independently the government charged the defendants with conspiracy to defraud franklin argues that the defrauding indictment was impermissible because the alleged conduct could have been charged as a specific offense concealing income or assets from the irs franklin relies on united_states v minarik which held that the government must proceed under the more specific clause of sec_371 if it applies n9 minarik however has since been limited it now applies only when the taxpayer's duties are technical the violation was too isolated to comprise a conspiracy to defraud and the defendant receives no specific notice of the crimes charged n10 here the conduct was not a mere technical violation of the tax code the allegations went beyond a single incident of violation and the indictment which exhaustively set forth the government's allegations gave specific notice of the crimes charged n9 875_f2d_1186 6th cir n10 see 106_f3d_1300 6th cir other courts also follow this rule see 26_f3d_656 7th cir 939_f2d_895 10th cir finally the three defendants seek a motion for new trial based on haggard's post-trial attempts to withdraw her plea n11 haggard told several individuals that she believed she was not guilty of conspiracy to defraud the irs but had been pressured into pleading to avoid a more severe penalty regarding the medicaid fraud because haggard has never denied the truthfulness of her testimony regarding the three other defendants however her assertion of her own innocence is immaterial to the other three convictions the denial of a new trial was not an abuse_of_discretion n11 the defendants concede that their singleton argument regarding haggard's testimony is foreclosed by 162_f3d_308 5th cir iii franklin and annette each challenge the sufficiency of the evidence to support the jury verdicts to establish a conspiracy under u s c sec_371 the government must prove an agreement to commit a crime and an overt act committed by one of the conspirators in furtherance of the agreement n12 a conviction under sec_7201 requires a showing of willfulness a tax_deficiency and an affirmative act constituting evasion n13 n12 see 96_f3d_769 5th cir n13 see sansone u s pincite there was sufficient evidence to support franklin's and annette's convictions key evidence included haggard's testimony regarding the delivery of the cash while annette's purchase of the home could have been bona_fide even if she accepted money from franklin for the house the manner of payment including the bag of cash and franklin's comments gave rise to an inference of illegal activity in addition annette's claims that she wanted the house to be hers alone are contradicted by franklin's funding of the down payment the jury could reasonably have inferred from this account that franklin and annette conspired to hide assets from the irs and that franklin thus attempted to evade the payment of his tax_deficiency iv barger challenges the sufficiency of the evidence against him as well as his sentence he argues that there is insufficient evidence of his involvement in cc el ct-109620-00 the conspiracy because his assistance with the purchase of the home was innocent barger further argues that there was insufficient evidence regarding his false statement conviction to establish a violation of u s c sec_1001 the government must show a statement that is false and material and made knowingly and willfully n14 n14 see 982_f2d_156 5th cir we find support for both counts of barger's conviction on the amended offer_in_compromise form he omitted any reference to franklin's possible ownership_interest in the home and stated that the wrights were renting their residence because they could not make house payments barger's involvement with the home purchase was sufficient to infer that he knew that some of the down payment might be franklin's funds thus requiring him to list the home as potential community_property and that he knew that the wrights were able to make payments on a house his involvement also provides sufficient evidence to support the conspiracy conviction his reproach to haggard after she had deposited the money indicated his intimate knowledge with the details of the transaction barger raises two challenges to his sentence he argues that the district_court clearly erred in applying a two- level enhancement for_the_use_of a special skill and that it erred in failing to recognize that it could shorten barger's sentence based on sentencing disparities the district_court found that barger's special skills as a certified_public_accountant and tax attorney were essential to the evasion scheme while barger's contribution to the scheme was not particularly sophisticated part of it did involve his preparation of the offer_in_compromise and other legal documents because this use of special skills did further the conspiracy it was not clearly erroneous for the district_court to apply the enhancement barger argues for a downward departure based on the sentencing disparity between franklin the taxpayer and barger who played a much more peripheral role and did not profit from the crime n15 in koon v united_states the supreme court held that departure factors should normally not be ruled out on a categorical basis and that courts may depart if the case is outside the guidelines' heartland n16 after the seventh circuit categorically denied departures based on discrepancies among co-defendants' sentences the supreme court remanded the case for reconsideration in light of koon n17 n15 franklin will serve his time in a halfway house with an 18-month sentence barger is ineligible for the halfway program n16 see 518_us_81 116_sct_2035 135_led_392 n17 see 127_f3d_545 7th cir this court may review a district court's refusal to grant a downward departure only if the district_court mistakenly concluded that the guidelines did not permit the departure n18 from our review of the sentencing transcript it is evident that the district_court was troubled by the discrepancy in sentences between franklin and barger the district_court concluded i still don't like how barger can be assessed more time and i'm already giving him time for the attorney role but i find no - i don't have a basis here to depart though although this candid comment was doubtless not intended to be a full explication of the court's rationale the court appears to have believed that the discrepancy could not be a basis for a downward departure we remand to the district_court for re-sentencing n18 see 122_f3d_215 5th cir cc el ct-109620-00 we find no legal grounds warranting reversal of any of the convictions franklin had a tax_deficiency for purposes of sec_7201 the indictment was proper and haggard's recantation is not material to any of the defendants' convictions there was sufficient evidence to convict the wrights and barger of conspiracy to defraud franklin of evasion and barger of making false statements the district_court did not clearly err in applying the special skill enhancement to barger's sentence as it appears that the district_court believed that the sentencing guidelines did not permit a downward departure based on discrepancies in sentences among co-defendants we remand for the re- sentencing of barger affirmed as to franklin wright and annette wright remanded for the re- sentencing of robert barger
